UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 LifeApps Digital Media Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 53190A106 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of the Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 53190A106 13G Page 2of 5 Pages 1. NAME OF REPORTING PERSON Robert Gayman 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION US NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 38,783,334 (1) 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 38,783,334 (1) 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,783,334 (1) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 50.8%(2) TYPE OF REPORTING PERSON IN As of December 31, 2012.Includes options to purchase 283,334 shares of common stock of the Issuer under the Issuer’s 2012 Equity Incentive Plan. Based on 76,000,000 shares of common stock outstanding on November 12, 2012, the date as of which the number of shares outstanding is reported in the Issuer’s periodic report on Form 10-Q for the quarterly period ended September 30, 2012. Page 2 of 5 Cusip No. 53190A106 13G Page3of 5 Pages Item 1(a). Name of Issuer: LifeApps Digital Media Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 5752 Oberlin Drive, #106, San Diego, CA 92121 Item 2(a). Name of Person Filing: Robert Gayman Item 2(b). Address of Principal Business Office or, if none, Residence:c/o LifeApps Digital Media Inc. 5752 Oberlin Drive, #106, San Diego, CA 92121 Item 2(c).
